--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDMENT NO. 1 TO TECHNOLOGY PURCHASE AGREEMENT




THIS AGREEMENT is dated effective this 28th day of October, 2014




AMONG:


JEAN ARNETT, businessperson, having an address at 121 - 3989 Henning Drive,
Burnaby, BC  V5C 6N5


(hereinafter called “Arnett”)
OF THE FIRST PART
AND:


BRAD HARGREAVES, businessperson, having an address at 121 - 3989 Henning Drive,
Burnaby, BC  V5C 6N5


(hereinafter called “Hargreaves”)
OF THE SECOND PART


(Arnett and Hargreaves collectively being the “Vendors”)


AND:
CELL MEDX CORP., a Nevada corporation having an address at 4575 Dean Martin
Drive 2206, Las Vegas, Nevada 89103


(hereinafter called the “Company”)
OF THE THIRD PART


WHEREAS:


A. The Vendors and the Company are parties to that Technology Purchase Agreement
dated effective as of the 16th day of October, 2014 (the “Technology Purchase
Agreement”); and
 
B. The Vendors and the Company wish to amend the terms of the Technology
Purchase Agreement as set forth herein,
 
NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:


1. Unless otherwise defined in this Agreement, capitalized terms used herein and
in the recitals hereto shall have the meanings set forth in the Technology
Purchase Agreement.
 
2. The parties agree that the Technology Purchase Agreement shall be, and hereby
is, amended as follows:
 
(a) Section 3.1 of the Technology Purchase Agreement shall be deleted in its
entirety and replaced with the following:
 
3.1  Closing.  Subject to the satisfaction or waiver of all of the conditions
precedent to Closing as set out in this Agreement, Closing of the transactions
contemplated herein shall take place at such place and time on the Closing Date
as may be agreed to by the parties hereto.  The Closing Date shall be such date
as is agreed upon by the parties hereto, but shall be no later than November 14,
2014.  Unless otherwise agreed to by each of the parties hereto, if Closing does
not occur on or before November 14, 2014, this Agreement shall automatically be
terminated and of no further force and effect except with respect to the
provisions of Sections 5.6 and 5.8 of this Agreement.


 
Page 1 of 3

--------------------------------------------------------------------------------

 
(b) Section 3.2(d) of the Technology  Purchase Agreement shall be deleted in its
entirety and replaced with the following:
 
 
(d)(i)Sequential resignations and directors resolutions such that the total
number of directors of the Company shall be fixed at four (4) directors and that
the Company’s board of directors shall consist of the following persons, and the
following persons shall be appointed as executive officers of the Company as
follows:



Name
Position
Frank E. McEnulty
Director and President and Chief Executive Officer
Yanika Silina
Director, Treasurer, Chief Financial Officer and Secretary
Jean M. Arnett
Director and Vice President, Corporate Strategy
Bradley S.  Hargreaves
Director and Vice President, Technology and Operations



 
(ii)Notwithstanding the forgoing, if, on the Closing Date, the Company has not
yet filed an information statement pursuant to Section 14(f) of the US Exchange
Act and Rule 14f-1 thereunder, or less than 10 days has passed since the date
such information statement was filed with the United States Securities and
Exchange Commission (the “SEC”) and transmitted to the Company’s stockholders as
required by Section 14(f) and Rule 14f-1 of the US Exchange Act, then on the
Closing Date, the Company shall deliver or cause to be delivered to the Vendors
sequential resignations and directors resolutions such that the total number of
directors of the Company shall be fixed at two (2) directors and that the
Company’s board of directors shall consist of the following persons, and the
following persons shall be appointed as executive officers of the Company as
follows:



Name
Position
Frank E. McEnulty
Director and President and Chief Executive Officer
Yanika Silina
Treasurer, Chief Financial Officer and Secretary
Jean M. Arnett
Director and Vice President, Corporate Strategy
Bradley S.  Hargreaves
Vice President, Technology and Operations



As soon as reasonably practicable thereafter, and no later than 10 days after
such information statement has been filed with the SEC and transmitted to the
Company’s stockholders as required by Section 14(f) and Rule 14f-1 of the US
Exchange Act, the total number of directors of the Company shall be fixed at
four (4) directors and Yanika Silina and Bradley S. Hargreaves shall be
appointed as directors of the Company in addition to the executive officer
positions set forth above.


3. Except as modified by this Agreement, the Technology Purchase Agreement
remains in full force and effect in accordance with its terms, and are hereby
ratified and confirmed in all respect by the Company and the Vendors.


 
Page 2 of 3

--------------------------------------------------------------------------------

 
4. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterpart have been signed by each party hereto and delivered to the other
parties.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.


CELL MEDX CORP.
   
a Nevada corporation by its authorized signatory:
 
/s/ Jean Arnett
   
JEAN ARNETT
     
/s/ Frank E.McEnulty
   
Name: Frank E. McEnulty
   
Title: President, Chief Executive Officer,
   
Treasurer, Chief Financial Officer and Secretary
   




         
/s/ Brad Hargreaves
   
BRAD HARGREAVES
                       

 
 
Page 3 of 3

--------------------------------------------------------------------------------

 
